         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 1 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date       District          Ballots         Ballots       Ballots      Ballots       Ballots

  11/4/2020 ALABAMA                 150           83.33%        87.33%        96.00%        98.00%
  11/4/2020 ALASKA                  553           83.36%        84.45%        86.80%        86.80%
  11/4/2020 ALBANY                 1021           96.47%        97.16%        98.33%        98.33%

  11/4/2020 APPALACHIAN              21           66.67%        66.67%        71.43%        76.19%
  11/4/2020 ARIZONA                 459           84.97%        92.81%        94.99%        95.64%

  11/4/2020 ARKANSAS                 51           80.39%        82.35%        96.08%        96.08%
  11/4/2020 ATLANTA                 313           65.18%        80.19%        82.43%        86.26%

  11/4/2020 BALTIMORE              2111           95.50%        95.50%        97.92%        98.39%

  11/4/2020 BAY-VALLEY            15376           99.62%        99.68%        99.81%        99.82%
  11/4/2020 CAPITAL                1055           94.41%        95.83%        99.34%        99.62%

  11/4/2020 CARIBBEAN                   57        89.47%        92.98%        96.49%        96.49%
            CENTRAL
  11/4/2020 ILLINOIS               4906           96.43%        96.96%        98.59%        98.82%

            CENTRAL
  11/4/2020 PENNSYLVANIA           1304           86.50%        87.42%        95.86%        97.70%

  11/4/2020 CENTRAL PLAINS          269           94.05%        95.91%        98.88%        99.63%
  11/4/2020 CHICAGO                3471            0.06%         0.06%         0.12%         0.12%

            COLORADO/WY
  11/4/2020 OMING                   387           59.17%        64.34%        85.79%        87.86%

            CONNECTICUT
  11/4/2020 VALLEY                  286           95.80%        96.85%        98.60%        98.60%

  11/4/2020 DAKOTAS                 134           61.94%        70.15%        79.10%        85.07%
  11/4/2020 DALLAS                  313           84.03%        91.05%        95.85%        96.17%
  11/4/2020 DETROIT                 140           73.57%        80.00%        93.57%        93.57%

  11/4/2020 FT WORTH                    28        82.14%       100.00%       100.00%       100.00%

  11/4/2020 GATEWAY                 218           77.52%        87.16%        91.74%        94.50%
            GREATER
  11/4/2020 BOSTON                 1500           91.93%        93.07%        98.27%        98.80%
          Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 2 of 18



                            Measured        Processing
                            Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                            Inbound         Inbound       Inbound      Inbound       Inbound
Date        District        Ballots         Ballots       Ballots      Ballots       Ballots
            GREATER
  11/4/2020 INDIANA                    59        76.27%        88.14%        94.92%        94.92%

            GREATER
  11/4/2020 MICHIGAN                   75        74.67%        85.33%        94.67%        94.67%


            GREATER S
  11/4/2020 CAROLINA               318           65.09%        74.84%        90.88%        97.17%

  11/4/2020 GREENSBORO            1975           89.22%        90.94%        96.61%        97.97%


  11/4/2020 GULF ATLANTIC          362           73.48%        79.01%        91.71%        93.09%

  11/4/2020 HAWKEYE                213           92.49%        93.90%        96.71%        96.71%

  11/4/2020 HONOLULU               132           82.58%        96.21%        97.73%        97.73%

  11/4/2020 HOUSTON                150           80.67%        88.00%        92.00%        95.33%

  11/4/2020 KENTUCKIANA            101           64.36%        65.35%        83.17%        87.13%

  11/4/2020 LAKELAND                   79        64.56%        68.35%        82.28%        82.28%

  11/4/2020 LONG ISLAND           2221           98.65%        98.87%        99.01%        99.05%

  11/4/2020 LOS ANGELES           9836           99.33%        99.43%        99.60%        99.64%

  11/4/2020 LOUISIANA              128           85.16%        91.41%        96.09%       100.00%

  11/4/2020 MID-AMERICA            200           74.50%        84.50%        94.50%        96.50%


  11/4/2020 MID-CAROLINAS          729           89.57%        93.28%        94.79%        95.34%

  11/4/2020 MISSISSIPPI            113           83.19%        91.15%        96.46%        98.23%

  11/4/2020 NEVADA SIERRA         4440           99.37%        99.59%        99.82%        99.86%

  11/4/2020 NEW YORK              5547           96.50%        97.40%        99.42%        99.51%
          Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 3 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date        District         Ballots         Ballots       Ballots      Ballots       Ballots


            NORTHERN NEW
  11/4/2020 ENGLAND                     77        87.01%        87.01%        94.81%        96.10%

            NORTHERN NEW
  11/4/2020 JERSEY                 1870           97.49%        97.86%        98.50%        98.61%
            NORTHERN
  11/4/2020 OHIO                   1050           95.90%        96.57%        98.10%        98.19%

            NORTHERN
  11/4/2020 VIRGINIA               1953           95.70%        96.16%        96.88%        97.03%

  11/4/2020 NORTHLAND                   98        86.73%        91.84%        95.92%        96.94%

  11/4/2020 OHIO VALLEY            1129           91.85%        93.80%        98.58%        99.11%

  11/4/2020 OKLAHOMA                110           76.36%        80.91%        97.27%        99.09%


            PHILADELPHIA
  11/4/2020 METROPO                 567           79.54%        80.60%        91.53%        95.41%

  11/4/2020 PORTLAND               1443           96.53%        98.27%        99.45%        99.58%

  11/4/2020 RICHMOND               1285           91.44%        93.15%        97.12%        97.28%

  11/4/2020 RIO GRANDE              321           88.47%        91.90%        98.13%        98.44%

  11/4/2020 SACRAMENTO            12652           97.77%        97.85%        98.22%        98.24%


  11/4/2020 SALT LAKE CITY         1911           98.53%        98.74%        99.53%        99.63%

  11/4/2020 SAN DIEGO             22908           99.74%        99.84%        99.89%        99.93%


  11/4/2020 SAN FRANCISCO          4817           98.21%        98.88%        99.13%        99.17%

  11/4/2020 SANTA ANA             14998           99.55%        99.58%        99.65%        99.66%
  11/4/2020 SEATTLE               13822           99.41%        99.66%        99.80%        99.83%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 4 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date       District          Ballots         Ballots       Ballots      Ballots       Ballots

  11/4/2020 SIERRA COASTAL         1463           84.42%        85.30%        87.22%        87.22%

  11/4/2020 SOUTH FLORIDA           240           68.75%        83.33%        95.42%        95.83%

  11/4/2020 SOUTH JERSEY           1037           87.95%        88.62%        92.00%        94.02%

  11/4/2020 SUNCOAST                381           62.73%        73.49%        88.19%        95.01%

  11/4/2020 TENNESSEE               190           77.89%        86.32%        95.79%        96.32%
  11/4/2020 TRIBORO                 124            0.00%         0.00%         0.00%         0.00%

  11/4/2020 WESTCHESTER             500           97.80%        97.80%        98.00%        98.00%

            WESTERN NEW
  11/4/2020 YORK                    434           93.55%        94.70%        97.47%        97.70%


            WESTERN
  11/4/2020 PENNSYLVANIA            794           79.35%        83.88%        96.98%        98.36%

  11/5/2020 ALABAMA                 125           83.20%        83.20%        86.40%        94.40%
  11/5/2020 ALASKA                   82           78.05%        78.05%        78.05%        78.05%
  11/5/2020 ALBANY                  552           96.01%        98.91%        98.91%        99.82%

  11/5/2020 APPALACHIAN              14           57.14%        57.14%        57.14%        57.14%
  11/5/2020 ARIZONA                 617           94.49%        94.49%        95.79%        97.08%

  11/5/2020 ARKANSAS                 43           76.74%        76.74%        79.07%        81.40%
  11/5/2020 ATLANTA                 257           73.93%        74.32%        82.88%        85.99%

  11/5/2020 BALTIMORE               563           73.89%        92.18%        95.91%        97.87%

  11/5/2020 BAY-VALLEY             2263           98.67%        98.81%        98.85%        98.85%
  11/5/2020 CAPITAL                 338           83.14%        93.79%        96.75%        98.52%

  11/5/2020 CARIBBEAN                   20        80.00%        80.00%        90.00%        90.00%
            CENTRAL
  11/5/2020 ILLINOIS               2549           96.67%        97.25%        97.76%        98.71%

            CENTRAL
  11/5/2020 PENNSYLVANIA            573           52.18%        68.59%        71.38%        86.04%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 5 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date       District          Ballots         Ballots       Ballots      Ballots       Ballots

  11/5/2020 CENTRAL PLAINS          117           67.52%        76.07%        79.49%        96.58%
  11/5/2020 CHICAGO                 971            0.41%         0.41%         0.51%         0.72%

            COLORADO/WY
  11/5/2020 OMING                   385           61.82%        63.38%        73.25%        83.12%

            CONNECTICUT
  11/5/2020 VALLEY                  190           89.47%        89.47%        91.58%        95.79%

  11/5/2020 DAKOTAS                 130           80.00%        85.38%        90.00%        93.85%
  11/5/2020 DALLAS                  235           85.53%        85.53%        95.74%        97.87%
  11/5/2020 DETROIT                 102           74.51%        83.33%        88.24%        92.16%

  11/5/2020 FT WORTH                    30        53.33%        53.33%        80.00%        83.33%

  11/5/2020 GATEWAY                 155           70.97%        71.61%        89.03%        92.90%
            GREATER
  11/5/2020 BOSTON                  661           93.19%        96.22%        96.67%        97.73%
            GREATER
  11/5/2020 INDIANA                     66        74.24%        75.76%        90.91%        96.97%

            GREATER
  11/5/2020 MICHIGAN                    94        91.49%        91.49%        92.55%        95.74%


            GREATER S
  11/5/2020 CAROLINA                162           71.60%        72.84%        77.16%        90.12%

  11/5/2020 GREENSBORO              469           69.72%        73.77%        75.27%        90.41%


  11/5/2020 GULF ATLANTIC           209           79.43%        79.90%        85.17%        92.82%

  11/5/2020 HAWKEYE                 133           84.21%        87.97%        90.98%        93.98%

  11/5/2020 HONOLULU                206           94.17%        97.09%        97.09%        97.57%

  11/5/2020 HOUSTON                     63        76.19%        76.19%        79.37%        87.30%

  11/5/2020 KENTUCKIANA                 65        60.00%        61.54%        63.08%        90.77%
          Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 6 of 18



                            Measured        Processing
                            Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                            Inbound         Inbound       Inbound      Inbound       Inbound
Date        District        Ballots         Ballots       Ballots      Ballots       Ballots

  11/5/2020 LAKELAND                   53        71.70%        77.36%        81.13%        90.57%

  11/5/2020 LONG ISLAND            360           90.00%        93.61%        94.17%        95.56%

  11/5/2020 LOS ANGELES           1241           96.78%        96.78%        97.74%        98.07%

  11/5/2020 LOUISIANA              115           83.48%        85.22%        91.30%        96.52%

  11/5/2020 MID-AMERICA            149           72.48%        83.22%        93.96%        98.66%


  11/5/2020 MID-CAROLINAS          281           70.11%        77.22%        77.22%        94.66%

  11/5/2020 MISSISSIPPI                60        81.67%        81.67%        85.00%        86.67%

  11/5/2020 NEVADA SIERRA          638           97.65%        98.43%        98.75%        99.53%

  11/5/2020 NEW YORK              1443           96.19%        97.78%        98.34%        99.10%


            NORTHERN NEW
  11/5/2020 ENGLAND                    33        81.82%        90.91%        90.91%        96.97%

            NORTHERN NEW
  11/5/2020 JERSEY                1426           95.02%        97.19%        97.27%        98.88%
            NORTHERN
  11/5/2020 OHIO                   341           90.91%        94.13%        95.01%        96.77%

            NORTHERN
  11/5/2020 VIRGINIA               275           82.55%        89.09%        89.09%        89.82%

  11/5/2020 NORTHLAND                  81        92.59%        92.59%        93.83%        95.06%

  11/5/2020 OHIO VALLEY            601           83.19%        89.35%        98.17%        99.17%

  11/5/2020 OKLAHOMA                   81        65.43%        65.43%        66.67%        98.77%


            PHILADELPHIA
  11/5/2020 METROPO                228           50.44%        62.28%        65.35%        85.53%
          Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 7 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date        District         Ballots         Ballots       Ballots      Ballots       Ballots

  11/5/2020 PORTLAND                757           91.15%        91.55%        98.02%        98.94%

  11/5/2020 RICHMOND                503           90.26%        91.65%        93.44%        95.83%

  11/5/2020 RIO GRANDE              148           87.16%        87.16%        87.84%        97.30%

  11/5/2020 SACRAMENTO             2438           97.74%        98.24%        98.52%        98.77%


  11/5/2020 SALT LAKE CITY         1110           99.01%        99.01%        99.01%        99.64%

  11/5/2020 SAN DIEGO              3654           98.77%        98.85%        99.34%        99.62%


  11/5/2020 SAN FRANCISCO           895           97.54%        97.88%        98.55%        98.88%

  11/5/2020 SANTA ANA              1596           87.09%        87.28%        87.91%        88.03%
  11/5/2020 SEATTLE                2179           97.38%        97.57%        98.30%        98.53%

  11/5/2020 SIERRA COASTAL         1637           98.41%        98.59%        98.84%        99.08%

  11/5/2020 SOUTH FLORIDA           180           88.89%        88.89%        88.89%        92.22%

  11/5/2020 SOUTH JERSEY            435           73.10%        80.69%        82.76%        92.87%

  11/5/2020 SUNCOAST                392           82.65%        82.65%        90.05%        95.66%

  11/5/2020 TENNESSEE               198           83.33%        83.33%        87.88%        93.43%
  11/5/2020 TRIBORO                  10            0.00%         0.00%         0.00%         0.00%

  11/5/2020 WESTCHESTER             171           92.98%        95.91%        95.91%        95.91%

            WESTERN NEW
  11/5/2020 YORK                    178           84.83%        85.39%        93.82%        96.07%


            WESTERN
  11/5/2020 PENNSYLVANIA            326           73.62%        85.89%        89.88%        97.24%

  11/6/2020 ALABAMA                     82        58.54%        87.80%        89.02%        95.12%
  11/6/2020 ALASKA                      29        68.97%        68.97%        72.41%        75.86%
          Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 8 of 18



                             Measured      Processing
                             Volume:       Score:       1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound       Inbound      Inbound      Inbound       Inbound
Date        District         Ballots       Ballots      Ballots      Ballots       Ballots
  11/6/2020 ALBANY                   183         91.26%       96.72%       96.72%        97.81%

  11/6/2020 APPALACHIAN              16         37.50%        37.50%       37.50%        37.50%
  11/6/2020 ARIZONA                 200         85.00%        93.00%       93.00%        93.00%

  11/6/2020 ARKANSAS                 10         50.00%        60.00%       60.00%        60.00%
  11/6/2020 ATLANTA                 186         70.97%        86.02%       86.02%        86.02%

  11/6/2020 BALTIMORE               184         39.67%        66.30%       85.87%        86.96%

  11/6/2020 BAY-VALLEY              369         88.35%        95.93%       96.21%        97.02%
  11/6/2020 CAPITAL                 119         60.50%        87.39%       89.92%        94.96%

  11/6/2020 CARIBBEAN                 2          0.00%         0.00%        0.00%         0.00%
            CENTRAL
  11/6/2020 ILLINOIS                750         82.13%        95.73%       96.67%        97.07%

            CENTRAL
  11/6/2020 PENNSYLVANIA            322         45.65%        74.84%       88.82%        89.44%

  11/6/2020 CENTRAL PLAINS           59         57.63%        69.49%       71.19%        74.58%
  11/6/2020 CHICAGO                 369          0.00%         0.00%        0.00%         0.00%

            COLORADO/WY
  11/6/2020 OMING                   321         47.04%        85.05%       85.36%        86.60%

            CONNECTICUT
  11/6/2020 VALLEY                   63         53.97%        61.90%       93.65%        93.65%

  11/6/2020 DAKOTAS                  73         69.86%        78.08%       78.08%        79.45%
  11/6/2020 DALLAS                   82         63.41%        73.17%       74.39%        86.59%
  11/6/2020 DETROIT                 107         59.81%        92.52%       92.52%        92.52%

  11/6/2020 FT WORTH                 13         53.85%        69.23%       69.23%        76.92%

  11/6/2020 GATEWAY                  92         54.35%        79.35%       79.35%        83.70%
            GREATER
  11/6/2020 BOSTON                  199         87.44%        95.48%       95.48%        95.48%
            GREATER
  11/6/2020 INDIANA                  29         82.76%        89.66%       89.66%        89.66%
          Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 9 of 18



                            Measured        Processing
                            Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                            Inbound         Inbound       Inbound      Inbound       Inbound
Date        District        Ballots         Ballots       Ballots      Ballots       Ballots

            GREATER
  11/6/2020 MICHIGAN                   59        64.41%        81.36%        81.36%        81.36%


            GREATER S
  11/6/2020 CAROLINA                   88        61.36%        79.55%        79.55%        82.95%

  11/6/2020 GREENSBORO             209           50.24%        83.73%        88.52%        88.52%


  11/6/2020 GULF ATLANTIC          100           73.00%        92.00%        92.00%        95.00%

  11/6/2020 HAWKEYE                    58        72.41%        87.93%        87.93%        87.93%

  11/6/2020 HONOLULU                   70        72.86%        72.86%        81.43%        82.86%

  11/6/2020 HOUSTON                    22        54.55%        77.27%        77.27%        90.91%

  11/6/2020 KENTUCKIANA                33        72.73%        90.91%        90.91%        90.91%

  11/6/2020 LAKELAND                   39        66.67%        84.62%        84.62%        87.18%

  11/6/2020 LONG ISLAND            102           70.59%        86.27%        89.22%        91.18%

  11/6/2020 LOS ANGELES            300           86.33%        91.33%        91.33%        93.33%

  11/6/2020 LOUISIANA                  86        79.07%        90.70%        90.70%        94.19%

  11/6/2020 MID-AMERICA            103           38.83%        89.32%        90.29%        92.23%


  11/6/2020 MID-CAROLINAS          113           56.64%        84.96%        85.84%        88.50%

  11/6/2020 MISSISSIPPI                36        80.56%        91.67%        91.67%        97.22%

  11/6/2020 NEVADA SIERRA          176           90.34%        96.02%        96.59%        97.73%

  11/6/2020 NEW YORK               381           83.73%        89.50%        91.08%        95.80%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 10 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date        District         Ballots         Ballots       Ballots      Ballots       Ballots


            NORTHERN NEW
  11/6/2020 ENGLAND                     21        61.90%        85.71%        90.48%        90.48%

            NORTHERN NEW
  11/6/2020 JERSEY                  283           85.16%        94.35%        94.70%        95.76%
            NORTHERN
  11/6/2020 OHIO                    168           67.26%        94.64%        94.64%        95.24%

            NORTHERN
  11/6/2020 VIRGINIA                    77        62.34%        79.22%        84.42%        84.42%

  11/6/2020 NORTHLAND                   47        70.21%        95.74%        95.74%        95.74%

  11/6/2020 OHIO VALLEY             297           50.51%        91.25%        95.96%        96.30%

  11/6/2020 OKLAHOMA                    53        71.70%        86.79%        86.79%        86.79%


            PHILADELPHIA
  11/6/2020 METROPO                 203           66.01%        77.34%        79.80%        80.30%

  11/6/2020 PORTLAND                400           76.75%        82.75%        96.25%        97.50%

  11/6/2020 RICHMOND                223           82.06%        92.83%        94.62%        94.62%

  11/6/2020 RIO GRANDE                  50        78.00%        92.00%        92.00%        94.00%

  11/6/2020 SACRAMENTO              371           88.95%        96.50%        96.50%        96.77%


  11/6/2020 SALT LAKE CITY          182           81.32%        96.15%        96.15%        96.15%

  11/6/2020 SAN DIEGO               683           79.21%        97.95%        97.95%        98.39%


  11/6/2020 SAN FRANCISCO           163           92.64%        95.71%        96.32%        96.93%

  11/6/2020 SANTA ANA               308           95.13%        98.05%        98.70%        99.03%
  11/6/2020 SEATTLE                 438           86.99%        91.55%        91.78%        92.69%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 11 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date       District          Ballots         Ballots       Ballots      Ballots       Ballots

  11/6/2020 SIERRA COASTAL          368           88.32%        94.02%        94.02%        94.57%

  11/6/2020 SOUTH FLORIDA               98        65.31%        95.92%        95.92%        95.92%

  11/6/2020 SOUTH JERSEY            185           71.89%        82.16%        85.95%        87.57%

  11/6/2020 SUNCOAST                163           80.98%        92.64%        92.64%        94.48%

  11/6/2020 TENNESSEE               103           76.70%        90.29%        90.29%        90.29%
  11/6/2020 TRIBORO                  14            7.14%         7.14%         7.14%         7.14%

  11/6/2020 WESTCHESTER                 64        67.19%        84.38%        85.94%        85.94%

            WESTERN NEW
  11/6/2020 YORK                        36        66.67%        80.56%        80.56%        97.22%


            WESTERN
  11/6/2020 PENNSYLVANIA            110           56.36%        71.82%        88.18%        94.55%

  11/7/2020 ALABAMA                     37        35.14%        89.19%        97.30%        97.30%
  11/7/2020 ALASKA                      28        64.29%        67.86%        67.86%        67.86%
  11/7/2020 ALBANY                      59        79.66%        86.44%        89.83%        89.83%

  11/7/2020 APPALACHIAN               1          100.00%       100.00%       100.00%       100.00%
  11/7/2020 ARIZONA                 231           87.45%        90.91%        93.94%        94.37%

  11/7/2020 ARKANSAS                 13           30.77%        53.85%        53.85%        53.85%
  11/7/2020 ATLANTA                 104           43.27%        82.69%        83.65%        83.65%

  11/7/2020 BALTIMORE                   94        60.64%        74.47%        90.43%        94.68%

  11/7/2020 BAY-VALLEY                  99        73.74%        82.83%        92.93%        95.96%
  11/7/2020 CAPITAL                     65        60.00%        67.69%        86.15%        89.23%

  11/7/2020 CARIBBEAN                    5        20.00%        40.00%        80.00%        80.00%
            CENTRAL
  11/7/2020 ILLINOIS                197           50.76%        75.13%        87.82%        88.32%

            CENTRAL
  11/7/2020 PENNSYLVANIA            159           20.13%        28.93%        38.36%        38.99%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 12 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date       District          Ballots         Ballots       Ballots      Ballots       Ballots

  11/7/2020 CENTRAL PLAINS              26        50.00%        69.23%        80.77%        80.77%
  11/7/2020 CHICAGO                     56         0.00%         0.00%         0.00%         0.00%

            COLORADO/WY
  11/7/2020 OMING                   232           31.03%        64.66%        80.60%        81.03%

            CONNECTICUT
  11/7/2020 VALLEY                      20        75.00%        90.00%        95.00%        95.00%

  11/7/2020 DAKOTAS                     38        44.74%        52.63%        63.16%        63.16%
  11/7/2020 DALLAS                      59        71.19%        76.27%        81.36%        81.36%
  11/7/2020 DETROIT                     41        51.22%        68.29%        82.93%        82.93%

  11/7/2020 FT WORTH                     9        33.33%        66.67%        66.67%        66.67%

  11/7/2020 GATEWAY                     57        43.86%        77.19%        84.21%        84.21%
            GREATER
  11/7/2020 BOSTON                      75        74.67%        86.67%        88.00%        88.00%
            GREATER
  11/7/2020 INDIANA                     15        40.00%        80.00%        80.00%        80.00%

            GREATER
  11/7/2020 MICHIGAN                    33        24.24%        72.73%        78.79%        78.79%


            GREATER S
  11/7/2020 CAROLINA                    62        70.97%        80.65%        90.32%        90.32%

  11/7/2020 GREENSBORO              105           36.19%        56.19%        85.71%        86.67%


  11/7/2020 GULF ATLANTIC               49        63.27%        89.80%        93.88%        93.88%

  11/7/2020 HAWKEYE                     26        50.00%        84.62%        96.15%        96.15%

  11/7/2020 HONOLULU                    17        70.59%        70.59%        70.59%        76.47%

  11/7/2020 HOUSTON                     23        56.52%        78.26%        91.30%        91.30%

  11/7/2020 KENTUCKIANA                  8        25.00%        50.00%        50.00%        50.00%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 13 of 18



                            Measured        Processing
                            Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                            Inbound         Inbound       Inbound      Inbound       Inbound
Date        District        Ballots         Ballots       Ballots      Ballots       Ballots

  11/7/2020 LAKELAND                   36         8.33%        33.33%        72.22%        72.22%

  11/7/2020 LONG ISLAND                26        38.46%        53.85%        76.92%        76.92%

  11/7/2020 LOS ANGELES            109           88.07%        93.58%        94.50%        94.50%

  11/7/2020 LOUISIANA                  35        60.00%        80.00%        94.29%        94.29%

  11/7/2020 MID-AMERICA                48        35.42%        62.50%        93.75%        93.75%


  11/7/2020 MID-CAROLINAS              64        37.50%        82.81%        92.19%        92.19%

  11/7/2020 MISSISSIPPI                15        46.67%        60.00%        80.00%        80.00%

  11/7/2020 NEVADA SIERRA              66        78.79%        86.36%        92.42%        92.42%

  11/7/2020 NEW YORK               152           88.82%        91.45%        92.76%        93.42%


            NORTHERN NEW
  11/7/2020 ENGLAND                     7        42.86%        71.43%        85.71%        85.71%

            NORTHERN NEW
  11/7/2020 JERSEY                     71        77.46%        83.10%        84.51%        84.51%
            NORTHERN
  11/7/2020 OHIO                       63        58.73%        85.71%        88.89%        88.89%

            NORTHERN
  11/7/2020 VIRGINIA                   28        57.14%        71.43%        82.14%        85.71%

  11/7/2020 NORTHLAND                  24        50.00%        66.67%        66.67%        66.67%

  11/7/2020 OHIO VALLEY                68        48.53%        70.59%        88.24%        88.24%

  11/7/2020 OKLAHOMA                   17        52.94%        76.47%        94.12%        94.12%


            PHILADELPHIA
  11/7/2020 METROPO                    41        24.39%        46.34%        51.22%        53.66%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 14 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date        District         Ballots         Ballots       Ballots      Ballots       Ballots

  11/7/2020 PORTLAND                214           59.35%        80.84%        83.18%        84.58%

  11/7/2020 RICHMOND                    61        70.49%        83.61%        91.80%        95.08%

  11/7/2020 RIO GRANDE                  20        45.00%        75.00%        85.00%        85.00%

  11/7/2020 SACRAMENTO              165           86.67%        87.88%        91.52%        92.73%


  11/7/2020 SALT LAKE CITY          141           36.88%        54.61%        61.70%        62.41%

  11/7/2020 SAN DIEGO               183           64.48%        84.70%        95.08%        95.63%


  11/7/2020 SAN FRANCISCO               48        77.08%        81.25%        91.67%        91.67%

  11/7/2020 SANTA ANA                85           90.59%        92.94%        97.65%        97.65%
  11/7/2020 SEATTLE                 173           73.99%        85.55%        90.17%        90.75%

  11/7/2020 SIERRA COASTAL              87        79.31%        86.21%        87.36%        87.36%

  11/7/2020 SOUTH FLORIDA               49        38.78%        69.39%        93.88%        93.88%

  11/7/2020 SOUTH JERSEY                59        54.24%        61.02%        79.66%        83.05%

  11/7/2020 SUNCOAST                    89        49.44%        55.06%        56.18%        56.18%

  11/7/2020 TENNESSEE                   45        66.67%        82.22%        84.44%        84.44%
  11/7/2020 TRIBORO                     18        16.67%        16.67%        16.67%        16.67%

  11/7/2020 WESTCHESTER                 22        86.36%        90.91%        90.91%        90.91%

            WESTERN NEW
  11/7/2020 YORK                        22        86.36%        90.91%        90.91%        90.91%


            WESTERN
  11/7/2020 PENNSYLVANIA                40        57.50%        65.00%        77.50%        77.50%

  11/9/2020 ALABAMA                     31        41.94%        51.61%        77.42%        83.87%
  11/9/2020 ALASKA                      29        62.07%        65.52%        68.97%        68.97%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 15 of 18



                             Measured      Processing
                             Volume:       Score:       1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound       Inbound      Inbound      Inbound       Inbound
Date        District         Ballots       Ballots      Ballots      Ballots       Ballots
  11/9/2020 ALBANY                      55       81.82%       83.64%       89.09%        92.73%

  11/9/2020 APPALACHIAN               6          0.00%         0.00%        0.00%         0.00%
  11/9/2020 ARIZONA                 115         78.26%        86.09%       93.04%        95.65%

  11/9/2020 ARKANSAS                     3     100.00%       100.00%      100.00%      100.00%
  11/9/2020 ATLANTA                     96      53.13%        63.54%       77.08%       80.21%

  11/9/2020 BALTIMORE                   79      49.37%        56.96%       72.15%        79.75%

  11/9/2020 BAY-VALLEY               77         68.83%        74.03%       83.12%        87.01%
  11/9/2020 CAPITAL                 102         85.29%        87.25%       88.24%        88.24%

  11/9/2020 CARIBBEAN                    5      40.00%        80.00%       80.00%        80.00%
            CENTRAL
  11/9/2020 ILLINOIS                211         40.28%        63.98%       78.20%        90.05%

            CENTRAL
  11/9/2020 PENNSYLVANIA            109         22.94%        33.94%       44.04%        50.46%

  11/9/2020 CENTRAL PLAINS              26      46.15%        69.23%       84.62%        84.62%
  11/9/2020 CHICAGO                     38       2.63%         2.63%        2.63%         2.63%

            COLORADO/WY
  11/9/2020 OMING                   303         21.12%        56.77%       73.93%        82.18%

            CONNECTICUT
  11/9/2020 VALLEY                      31      87.10%        87.10%       87.10%        90.32%

  11/9/2020 DAKOTAS                     29      58.62%        68.97%       82.76%        86.21%
  11/9/2020 DALLAS                      46      67.39%        78.26%       86.96%        93.48%
  11/9/2020 DETROIT                     32      53.13%        59.38%       65.63%        71.88%

  11/9/2020 FT WORTH                     4       0.00%        25.00%       25.00%        25.00%

  11/9/2020 GATEWAY                     29      20.69%        41.38%       51.72%        58.62%
            GREATER
  11/9/2020 BOSTON                      56      46.43%        62.50%       80.36%        80.36%
            GREATER
  11/9/2020 INDIANA                     12      41.67%        50.00%       66.67%        66.67%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 16 of 18



                            Measured        Processing
                            Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                            Inbound         Inbound       Inbound      Inbound       Inbound
Date        District        Ballots         Ballots       Ballots      Ballots       Ballots

            GREATER
  11/9/2020 MICHIGAN                   15        40.00%        53.33%        53.33%        53.33%


            GREATER S
  11/9/2020 CAROLINA                   42        33.33%        54.76%        59.52%        59.52%

  11/9/2020 GREENSBORO                 96        30.21%        60.42%        72.92%        92.71%


  11/9/2020 GULF ATLANTIC              55        52.73%        60.00%        72.73%        80.00%

  11/9/2020 HAWKEYE                    14        64.29%        71.43%        71.43%        85.71%

  11/9/2020 HONOLULU                   42        83.33%        85.71%        85.71%        85.71%

  11/9/2020 HOUSTON                    20        55.00%        60.00%        70.00%        70.00%

  11/9/2020 KENTUCKIANA                14        35.71%        57.14%        78.57%        78.57%

  11/9/2020 LAKELAND                   14        21.43%        50.00%        64.29%        78.57%

  11/9/2020 LONG ISLAND                17        47.06%        52.94%        58.82%        64.71%

  11/9/2020 LOS ANGELES                56        73.21%        78.57%        83.93%        87.50%

  11/9/2020 LOUISIANA                  23        60.87%        78.26%        86.96%        86.96%

  11/9/2020 MID-AMERICA                44        45.45%        50.00%        81.82%        93.18%


  11/9/2020 MID-CAROLINAS              53        47.17%        69.81%        75.47%        84.91%

  11/9/2020 MISSISSIPPI                13        15.38%        46.15%        61.54%       100.00%

  11/9/2020 NEVADA SIERRA              45        80.00%        86.67%        91.11%        95.56%

  11/9/2020 NEW YORK               163           76.07%        82.82%        85.28%        87.12%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 17 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date        District         Ballots         Ballots       Ballots      Ballots       Ballots


            NORTHERN NEW
  11/9/2020 ENGLAND                      6        50.00%        50.00%        50.00%        66.67%

            NORTHERN NEW
  11/9/2020 JERSEY                      88        75.00%        79.55%        86.36%        87.50%
            NORTHERN
  11/9/2020 OHIO                        45        51.11%        62.22%        80.00%        86.67%

            NORTHERN
  11/9/2020 VIRGINIA                    25        60.00%        64.00%        64.00%        72.00%

  11/9/2020 NORTHLAND                   14        42.86%        64.29%        92.86%        92.86%

  11/9/2020 OHIO VALLEY                 66        37.88%        66.67%        84.85%        92.42%

  11/9/2020 OKLAHOMA                    16        43.75%        81.25%        81.25%        81.25%


            PHILADELPHIA
  11/9/2020 METROPO                 128           57.81%        71.88%        73.44%        75.78%

  11/9/2020 PORTLAND                    84        82.14%        83.33%        91.67%        94.05%

  11/9/2020 RICHMOND                110           60.91%        81.82%        89.09%        94.55%

  11/9/2020 RIO GRANDE                  30        40.00%        40.00%        60.00%        60.00%

  11/9/2020 SACRAMENTO              200           90.50%        92.00%        93.50%        95.00%


  11/9/2020 SALT LAKE CITY              75        66.67%        77.33%        81.33%        86.67%

  11/9/2020 SAN DIEGO               101           50.50%        61.39%        88.12%        89.11%


  11/9/2020 SAN FRANCISCO               71        83.10%        90.14%        90.14%        90.14%

  11/9/2020 SANTA ANA                40           82.50%        85.00%        95.00%        95.00%
  11/9/2020 SEATTLE                 105           62.86%        69.52%        77.14%        80.00%
         Case 1:20-cv-02405-EGS Document 106-3 Filed 11/10/20 Page 18 of 18



                             Measured        Processing
                             Volume:         Score:        1 Extra Day: 2 Extra Days: 3 Extra Days:
                             Inbound         Inbound       Inbound      Inbound       Inbound
Date       District          Ballots         Ballots       Ballots      Ballots       Ballots

  11/9/2020 SIERRA COASTAL              95        80.00%        87.37%        89.47%        89.47%

  11/9/2020 SOUTH FLORIDA               33        63.64%        78.79%        81.82%        81.82%

  11/9/2020 SOUTH JERSEY                62        53.23%        62.90%        72.58%        77.42%

  11/9/2020 SUNCOAST                    64        57.81%        71.88%        75.00%        79.69%

  11/9/2020 TENNESSEE                   35        54.29%        71.43%        82.86%        85.71%
  11/9/2020 TRIBORO                      7         0.00%         0.00%         0.00%         0.00%

  11/9/2020 WESTCHESTER                 18        44.44%        66.67%        77.78%        83.33%

            WESTERN NEW
  11/9/2020 YORK                        15        53.33%        53.33%        53.33%        80.00%


            WESTERN
  11/9/2020 PENNSYLVANIA                36        61.11%        69.44%        69.44%        75.00%
